Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III, claims 25-27, in the reply filed on 12/27/2021 is acknowledged.
Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 25-27 have been examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Domoto et al. (US 20150327585) in view of Schwartz (US 20090264475) and Mathonnet (FR 2934780 DWPI Abstract) and evidenced by the Ivy et al (“The Small Intestine in Hunger”, from the Hall Physiological Laboratory of the University of Chicago, received for publication December 26, 1924, pages 99-108).


Domoto teaches a therapeutic composition (as a carbonated beverage) for the intended purpose for treating a medical condition such as alleviating hunger (i.e. paragraphs 0002 and 0003) and/or dieting restrictions and/or treating obesity/weight loss in a subject comprising a carbonated beverage/liquid (i.e. wherein the beverage/liquid component has a gas volume at the claimed ranges) [Please note that the cited reference of Ivy, on page 107 under Summary #5, discloses that it is well known in the art that nausea/vomiting is a symptom of hunger/hunger pains. Thus, if one treats and/or alleviates hunger/hunger pains in a subject, one would intrinsically be treating the symptoms of hunger/hunger pains such as the claimed nausea/vomiting in a subject.  For examples, on page 107 under Summary #5, states that we cannot conclude that the duodenal motility contributes to the sensation of hunger, but we do cite and discuss some evidence suggesting that the nausea and headaches of hunger is duodenal in origin.] (see, entire reference of Domoto including-e.g. title, paragraphs 0025, 0029, (0033) and claims).  Domoto, however, does not expressly teach the further inclusion of the active therapeutic ingredient of dextromethorphan therein. 
Schwatz beneficially teaches a composition for the intended purpose for treating a medical condition such as alleviating hunger (i.e. paragraph 0095) and/or dieting restrictions and/or treating obesity/weight loss in a subject which comprise or may comprise active therapeutic ingredient such as dextromethorphan [Please note that the 
Mathonnet beneficially teaches a composition for the intended purpose for treating nausea in a subject which comprise or may comprise an active therapeutic ingredient such as dextromethorphan (see, e.g. entire document including e.g.- pages 1-7 under preferred components).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Domoto’s composition (and as a carbonated beverage) by further including dextromethorphan (an active ingredient well known to treat nausea) within the composition (as a carbonated beverage) taught by Domoto, as well as to administer such composition (as a carbonated beverage) for the same intended purpose for treating a medical condition such as alleviating hunger that would also intrinsically treat the symptom of hunger such as nausea and/or dieting restrictions and/or treating obesity/weight loss in a subject (again please note as evidenced by Ivy, hunger within a subject can contribute to the symptom of nausea/vomiting in a subject). Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively alleviate hunger that would also intrinsically treat the symptom of hunger such as nausea and/or dieting restrictions and/or treating obesity/weight loss in a subject, because the idea of combining them flows logically from their having been individually taught for the same purpose in the prior art.  Furthermore, please note the Examiner’s position that the claimed in vivo improved functional effects (i.e. the benefit of claim 25 (treating a medical condition) and claim 26 (treating nausea)) would be intrinsic upon the administration of the same combination of ingredients when alleviating hunger in subject.  The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition) represents judicious selection and routine optimization that are well within the purview of the skilled artisan. 

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Domoto et al. (US 20150327585) in view of Schwartz (US 20090264475) and Mathonnet (FR 2934780 DWPI Abstract) and Wenig (US 4729937) and evidenced by the Ivy et al (“The Small Intestine in Hunger”, from the Hall Physiological Laboratory of the University of Chicago, received for publication December 26, 1924, pages 99-108).
A method of administering a medicament (a medicinal drug) comprising administering to a subject having a medical condition a therapeutically effective aqueous beverage composition comprising a carbonated liquid having a gas volume of at least 2.0 and a dextromethorphan and further comprising a meclizine therein is claimed. 
Domoto teaches a therapeutic composition (as a carbonated beverage) for the intended purpose for treating a medical condition such as alleviating hunger (i.e. paragraphs 0002 and 0003) and/or dieting restrictions and/or treating obesity/weight loss in a subject comprising a carbonated beverage/liquid (i.e. wherein the beverage/liquid component has a gas volume at the claimed ranges) [Please note that the cited reference of Ivy, on page 107 under Summary #5, discloses that it is well known in the art that nausea/vomiting is a symptom of hunger/hunger pains. Thus, if one treats and/or alleviates hunger/hunger pains in a subject, one would intrinsically be treating the symptoms of hunger/hunger pains such as the claimed nausea/vomiting in a subject.  For examples, on page 107 under Summary #5, states that we cannot conclude that the duodenal motility contributes to the sensation of hunger, but we do cite and discuss some evidence suggesting that the nausea and headaches of hunger is duodenal in origin.] (see, entire reference of Domoto including-e.g. title, paragraphs 0025, 0029, (0033) and claims).  Domoto, however, does not expressly teach the further inclusion of the active therapeutic ingredients of dextromethorphan and meclizine therein. 
Schwatz beneficially teaches a composition for the intended purpose for treating a medical condition such as alleviating hunger (i.e. paragraph 0095) and/or dieting restrictions and/or treating obesity/weight loss in a subject which comprise or may comprise active therapeutic ingredient such as dextromethorphan [Please note that the cited reference of Ivy, on page 107 under Summary #5, discloses that it is well known in the art that nausea/vomiting is a symptom of hunger/hunger pains. Thus, if one treats and/or alleviates hunger/hunger pains in a subject, one would intrinsically be treating the symptoms of hunger/hunger pains such as the claimed nausea/vomiting in a subject. For examples, on page 107 under Summary #5, states that we cannot conclude that the duodenal motility contributes to the sensation of hunger, but we do cite and discuss some evidence suggesting that the nausea and headaches of hunger is duodenal in origin.] (see, e.g. entire document of Schwatz including e.g.- title, abstract, claims, and especially claims 1, 10 and 22).
Mathonnet beneficially teaches a composition for the intended purpose for treating nausea in a subject which comprise or may comprise an active therapeutic ingredient such as dextromethorphan (see, e.g. entire document including e.g.- pages 1-7 under preferred components).
Wenig beneficially teaches a composition for the intended purpose for treating nausea in a subject which comprise or may comprise an active therapeutic ingredient such as meclizine (see, e.g. entire document including e.g.- title, abstract, claims and especially claims 1 and 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Domoto’s composition (and as a carbonated beverage) by further including dextromethorphan (an active ingredient well known to treat nausea) and meclizine (an active ingredient well known to treat nausea) within the composition (as a carbonated beverage) taught by Domoto, as well as to administer such composition (as a carbonated beverage) for the same intended purpose for treating a medical condition such as alleviating hunger that would also intrinsically treat the symptom of hunger such as nausea and/or dieting restrictions and/or treating obesity/weight loss in a subject (again please note as evidenced by Ivy, hunger within a subject can contribute to the symptom of nausea/vomiting in a subject). Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively alleviate hunger that would also intrinsically treat the symptom of hunger such as nausea and/or dieting restrictions and/or treating obesity/weight loss in a subject, because the idea of combining them flows logically from their having been individually taught for the same purpose in the prior art.  Furthermore, please note the Examiner’s position that the claimed in vivo improved functional effects (i.e. the benefit of claim 25 (treating a medical condition) and claim 26 (treating nausea)) would be intrinsic upon the administration of the same combination of ingredients when alleviating hunger in subject.  The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition) represents judicious selection and routine optimization that are well within the purview of the skilled artisan. 

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655